Berdon, J.,
dissenting. Today the majority makes it fair game for the state's attorney to call a public defender as a witness against his own client, ask questions that are merely relevant to a criminal prosecution, without any compelling need for the testimony, and force the public defender to respond under penalty of criminal contempt. As a result the public defender is faced with the following dilemma: compliance with the court order, thereby giving the appearance that he or she betrayed the client, or refusal to testify, at the risk of being held in contempt and subject to penalty of fíne and imprisonment. Attorney Thomas Ullmann, much to his credit, stood on principle, refusing to testify against his client, and was held in contempt and criminally punished. Through its strained decision, the majority carves that finding of criminal contempt in stone. In my opinion, Ullmann should look upon this conviction not as a badge of disgrace, but rather the unfortunate result of fulfilling his professional obligations to his client, and others he will represent as a public defender in the future.
It will be helpful to restate the pertinent facts, none of which are disputed. Ullmann, the public defender for the judicial district of New Haven, employed by the state of Connecticut, represented the criminal defend*725ant Eddie Ford for nearly one year. Ford was originally charged with robbery and one count of witness tampering arising out of an incident unrelated to this appeal. Pursuant to his representation of Ford on these charges, Ullmann met with assistant state’s attorney James G. Clark (prosecutor) on June 1, 1992, at approximately 4 p.m., and the prosecutor gave Ullmann several police reports. One of the police reports (Exhibit L) contained the name, address and telephone numbers of several persons, including a witness to the robbery named Carlos Robles. At approximately 6 p.m., Ullmann met with his client at the New Haven community correctional center where he was being held for trial. At 9:43 p.m. that evening, Robles received an anonymous telephone call from a telephone located at the correctional facility to which Ford and nineteen other inmates had access, threatening him with harm should he testify.
The next day, which followed two days of jury selection in Ford’s trial, Ullmann filed a motion to withdraw from representing Ford and sought appointment of a special public defender. Ullmann’s withdrawal was compelled by the Rules of Professional Conduct because, as the prosecutor later noted, Ullmann could potentially be called as a witness in the case. See Rules of Professional Conduct 3.7 (“[a] lawyer shall not act as advocate at a trial in which the lawyer is likely to be a necessary witness”). It is a fair inference that his withdrawal was the result of the prosecutor putting Ullmann on notice that he intended to call Ullmann as a witness in Ford’s criminal trial.
The trial court granted Ullmann’s motion, appointed special public defender Michael Moscowitz to represent Ford, and declared a mistrial. Subsequently, the state charged Ford with an additional count of tampering with a witness based on the theory that Ford or an accomplice telephoned Robles on June 1, 1992, from *726the correctional facility, using the telephone number obtained from Ullmann on that date, and threatened him with harm should he testify.
At the subsequent trial, to support the additional count against Ford, the prosecutor subpoenaed Ullmann to testify against his former client. Upon Ullmann’s motion to quash the subpoena and his objections to being called by the state as a witness, the prosecutor represented to the trial court that he would offer to prove through Ullmann the following: “I will ask him where he works for background, who he is and what he does. I will ask him ... did you represent Eddie Ford from approximately July 30 of 1991 until June 28, 1992, in this criminal case. On June 1 of 1992 did you meet with me in my office. ... I will ask what time [it was] and I believe the time was approximately four in the afternoon. Did I then give you a copy of several police reports including State’s Exhibit L . . . . Prior to my giving you that document did you have the phone number and address of Carlos Robles. The answer to that I believe will be no. And then the last question I would ask, did you meet with Eddie Ford that evening at the [correctional facility] and I will stop at that point.”
Ullmann’s attorney objected to the proffered testimony. He argued that the facts the state sought to elicit from Ullmann were available from other credible sources, including the prosecutor himself. The prosecutor argued that it would take five witnesses to establish these facts without his testimony, and there was one fact that could be established only through Ullmann’s testimony. This fact was that Ullmann did not know Robles’ telephone number prior to meeting with the prosecutor. The trial court ordered Ullmann to testify. Ullmann refused, and was held in contempt of the court and fined $100.
*727The jury found Ford guilty of the June 1, 1992 witness tampering count, notwithstanding Ullmann’s failure to testify and the state’s failure to introduce through the testimony of others the evidence it sought to obtain through Ullmann. Ford appealed to the Appellate Court and a majority of a three member panel of that court held that there was insufficient evidence to support the conviction. State v. Ford, 33 Conn. App. 143, 634 A.2d 1188 (1993). The court, over my dissent, subsequently reversed the judgment of the Appellate Court and reinstated the conviction. State v. Ford, 230 Conn. 686, 646 A.2d 147 (1994).
In deciding this case we need not reach the issue of whether a person who refuses to testify is subject to civil or criminal contempt. Furthermore, we need not decide whether the evidence the prosecutor sought to elicit from the public defender was protected by the attorney-client privilege.1 Rather, the dispositive issue is as follows: under what conditions and circumstances may a prosecutor subpoena and compel a public defender to give testimony that is not privileged against his or her client.
I recognize that justice may require a public defender, or for that matter a prosecutor, to testify when called by his or her adversary. Nevertheless, any rule that we adopt for the compelled disclosure of nonprivileged testimony that relates to the representation of a criminal defendant must take into account not only the *728important interests of the state in enforcing the criminal laws but also the special considerations applicable to the relationship between a public defender and an indigent defendant.
We must face the reality that an attorney-client relationship characterized by honesty and trust can unfortunately be difficult to maintain between public defenders and their clients. It is true that “systemic, comparative analyses of the impact of defense attorneys on . . . measures of case outcomes such as sentencing” have indicated that “public [defender] clients do not fare more poorly in court than their peers who retain private counsel.” R. Flemming, “Client Games: Defense Attorney Perspectives on Their Relationships with Criminal Clients,” 2 Am. B. Found. Res. J. 253, 268 (1986). Nevertheless, “[a] rather substantial body of research agrees that in contrast with their attitudes toward privately retained attorneys, criminal defendants see publicly paid and assigned counsel as part of the ‘system’—overly eager to plead them guilty, disinclined to give them much time, and little concerned about their welfare.” Id., 254. Indigent criminal defendants, and many other members of society, are cynical about the fairness afforded indigent defendants by the criminal justice system. The specter of a public defender being compelled to testify against his or her client in order to provide an inference to be drawn from a confidential attorney-client meeting would be devastating to the appearance of justice in our courtrooms.2
Ullmann eloquently testified before the trial court about this delicate relationship as follows: “As the public defender of the New Haven judicial district, an office *729which handles 250 cases currently pending of which 35 to 50 percent of those cases are incarcerated along with Mr. Ford at the correctional center, and with my firm belief that there are other ways that the state could elicit such information, I believe that I would be violating not only my allegiance to Mr. Ford but to many, many other people and that the damage that would be done by my answering the state’s questions, even in spite of the fact that the court has ordered me to do that, would be far reaching and would affect not only the representation in my office currently with any number of pending cases that exist . . . but with other attorneys in the New Haven judicial district with cases pending whose clients are at the jail for a long period of time. I desire not to be a party to that. I don’t believe I should have been put in this position and I think there are matters, there are times when someone has to make a decision as a matter of principle and conscience in regards to his professional responsibility. I mean no disrespect to the court.”
The compelling need test referred to by the majority, properly applied, would accommodate the competing needs of the state and the defendant in their pursuit of justice. If the state is able to show a compelling need for the testimony, it may call the public defender and, likewise, if the defendant demonstrates a compelling need for the testimony of the prosecutor, he or she may call the prosecutor.3 The majority purports to adopt the compelling need test, yet they water down its application so much in the present case that in its diluted form it might as well be referred to as the “convenient or helpful” test.
*730Like the majority, I would adopt the compelling need test. I believe that it is evident, however, that under that test the trial court abused its discretion in the present case. In order to demonstrate a compelling need, the state, or the defendant as the case may be, should be required to demonstrate that (1) there is no feasible alternative for obtaining the information; United States v. Prantil, 764 F.2d 548, 551 (9th Cir. 1985); United States v. Torres, 503 F.2d 1120, 1126 (2d Cir. 1974) (“[tjhere was no showing that any of the other people who were in the courtroom at the time Ortiz and Torres allegedly conversed, such as marshals, court clerks, court reporters or interpreters, were unavailable to testify”); State v. Thompson, 20 Conn. App. 290, 297, 567 A.2d 837 (1989); and (2) the evidence is essential, not merely relevant, to the success of the prosecution or the defense, as the case may be. This rule is substantially similar to the guidelines recently adopted by the American Bar Association; A.B.A., Model Rules of Professional Conduct 3.8 (f) (1992); 1 G. Hazard, The Law of Lawyering (2d Ed. 1993) § 3:100 et seq.;4 and by the United States Justice Department. Justice Department Guidelines for United States Attorneys, “Policy with Regard to the Issuance of Grand Jury or Trial Subpoenas to Attorneys for Information Relating to the Representation of Clients.”
The state did not make the requisite showing in the present case, because there were feasible alternatives for obtaining the information sought. In addition to the *731circumstantial evidence presented at Ford’s trial; see State v. Ford, supra, 230 Conn. 694; the prosecutor, an attorney with no personal ties to the state like the one between the public defender and client, could have withdrawn from his role as advocate and testified as follows. On June 1, 1992, he met with Ullmann at approximately 4 p.m.;5 he gave Ullmann the police report containing Robles’ phone number; the prosecutor had never before given this telephone number to Ullmann or to the defendant; Robles was a material witness to the prosecution of the defendant and was scheduled to appear in court several days later; and none of the other nineteen inmates on the defendant’s cellblock who had access to the telephone from which the collect call was placed to Robles had any connection to the prosecution of Ford. A correction official could have testified, on the basis of business records of the institution, that Ullmann had met with Ford in a professional visit at approximately 6 p.m. that same day. The prosecutor and the correction officials likely would be credible witnesses in the eyes of the jury and thus excellent substitutes for Ullmann’s testimony. Finally, evidence could have been presented that Robles’ telephone number was not readily available to the public because it was listed in the telephone directory as “Santos-Robles.”
As previously indicated, the prosecutor made two arguments against the use of alternatives to Ullmann’s testimony. First, he argued that it would take “five witnesses to cover those seven questions so that we won’t have to call Mr. Ullmann.” This argument was sanctioned by the trial court in its decision, although it is unclear why it would take five witnesses. At any rate, a compelling need must consist of something more than *732mere inconvenience to the state. Absent the inconvenience argument, the state’s claim, as the majority concedes, is reduced to the following: there is one (and only one) fact—that Ullmann did not know the telephone number before meeting with the prosecutor— that could only be established through Ullmann’s testimony.
First of all, there exist feasible alternatives even with regard to this particular fact, because the prosecutor could have testified that he never made the information available to Ullmann prior to their meeting, and an employee of the telephone company could have testified that Robles’ telephone number was not listed under “Robles” in the telephone directory, allowing the jury to draw the same inference that it could have drawn from the testimony sought from Ullmann.
Even conceding no feasible alternatives, however, the evidence does not meet the second prong of the compelling need test. The fact that Ullmann did not have the information prior to his meeting with the prosecutor, although relevant, has but marginal incremental value to the state’s case considering all the circumstantial evidence available to the state. Indeed, I am troubled by the fact that on this day, the court holds in State v. Ford, supra, 230 Conn. 686, that there was sufficient evidence to sustain Ford’s conviction of the June 1,1992 witness tampering charge, the very same charge for which the majority holds that Ullmann’s testimony was compellingly necessary. I am bewildered by how Ullmann’s testimony could possibly be compelling if in fact it was not required to support Ford’s conviction. The majority attempts to explain their conclusion by reference to the trial court’s discretion, and distances themselves from that decision by stating that “ ‘[t]he issue ... is not whether we would reach the same conclusion in the exercise of our own judgment, but only whether the trial court acted rea*733sonably.’ ” The trial court’s discretion cannot shield the majority from their ultimate decision in this case. Accordingly, I would reverse Ullmann’s conviction of contempt on the ground that there was no showing of a compelling need to require Ullmann to testify.
The majority opinion has the potential to undermine the credibility and integrity of our public defender system. It is well known that public defenders face great institutional difficulties, despite their best efforts, in obtaining the trust and confidence of their indigent, often incarcerated, clients. R. Flemming, supra, 254; J. Casper, American Criminal Justice: The Defendant’s Perspective (1972) pp. 100-25. Casper examined a study of indigent criminal defendants who had gone through the Connecticut criminal system in the late 1960s, and determined that a far greater proportion of defendants represented by private counsel than by public defenders answered “yes” to the question: “Do you think [your lawyer] was on your side?” J. Casper, supra, p. 105. One criminal defendant reported his belief, unfortunately representative of many of the indigent clients studied, that “ ‘[a] public defender is just like the prosecutor’s assistant. Anything you tell this man, he’s not gonna do anything but relay it back to the [prosecutor]. . . .’”6 Id., pp. 107-108. These perceptions undermine the vital attorney-client relationship, without which the fundamental right to assistance of *734counsel for indigent defendants; Gideon v. Wainwright, 372 U.S. 335, 83 S. Ct. 792, 9 L. Ed. 2d 799 (1963); is an empty promise.
Public defenders face their own professional difficulties as well—their calling is difficult on every technical, physical, emotional and moral level. Charles Ogletree, Jr., a Harvard law professor and a former District of Columbia public defender, recently urged that the legal profession strive to strengthen the relationship between public defender and indigent client. C. Ogletree, “Beyond Justifications: Seeking Motivations to Sustain Public Defenders,” 106 Harv. L. Rev. 1239 (1993). The majority, by upholding the compulsion of a public defender to testify against his or her own client under penalty of contempt when there was simply no compelling need shown, will have a devastating effect on this relationship.7 “Integrity is the very breath of justice. Confidence in our law, our courts and the administration of justice is our supreme interest. No practice must be permitted to prevail which invites toward the administration of justice a doubt or distrust of its integrity.” Jennings Co. v. DiGenova, 107 Conn. 491, 499, 141 A. 866 (1928).
I respectfully dissent.

 Although I do not reach these issues, I note that the implications of the majority’s reasoning are disturbing. I suppose the following can be gleaned from their decision: a person who refuses to testify can be held and punished for both civil and criminal contempt; and although an attorney cannot be compelled to testify as to what he or she told a client, he or she can be compelled to testify as to facts from which the jury could infer the content of the communications with the client. The ramifications of these holdings by the majority are troubling to say the least.


 Commentators have pointed to a perception of overreaching by United States attorneys in recent years as evidence of the potential for and reality of prosecutorial abuse of the subpoena power against defense counsel. See, e.g., W. Genego, “Risky Business: The Hazards of Being a Criminal Defense Lawyer,” 1 Crim. Justice 2 (1986).


 In order to do justice, the state or the defendant may have a compelling interest to call the attorney on the other side. See, e.g., United States v. Prantil, 764 F.2d 548, 551-54 (9th Cir. 1985) (reversing conviction where participating prosecutor was one of several witnesses to acts underlying crime because defendant had compelling need to call that prosecutor as witness).


 Rule 3.8 of the Model Rules of Professional Conduct provides in relevant part: “The prosecutor in a criminal case shall . . . (f) not subpoena a lawyer in a grand jury or other criminal proceeding to present evidence about a past or present client unless: (1) the prosecutor reasonably believes: (i) the information sought is not protected from disclosure by any applicable privilege; (ii) the evidence sought is essential to the successful completion of an ongoing investigation or prosecution; (iii) there is no other feasible alternative to obtain the information; and (2) the prosecutor obtains prior judicial approval after an opportunity for an adversarial proceeding.”


 Moseowitz, Ford’s attorney, offered to stipulate that Clark had given the police report to Ullmann, which would have left that crucial piece of evidence uncontroverted.


 Casper ascribed these perceptions on the part of indigent defendants to the public defender’s peculiar institutional position. Casper points out that many public defenders are beleaguered under heavy caseloads, with the result that they settle many cases through plea negotiations with the state. They appear before the same trial judges and the same state’s attorneys day in and day out. They are assigned to an indigent defendant with no opportunity for the defendant to choose his or her own attorney. Finally, they are paid by the state, not the client. All of these realities combine to create the perception among many indigent clients that public defenders are part of the system, and have no incentive to defend the client vigorously. J. Casper, supra, pp. 103, 105, 106-107, 109, 110-11.


 Notwithstanding the majority opinion, the chief state’s attorney may desire, out of concern for the fair administration and appearance of justice in this state, to follow the lead of the Justice Department of the United States by adopting guidelines for the issuance of trial subpoenas against defense attorneys. See Justice Department Guidelines for United States Attorneys, “Policy with Regard to the Issuance of Grand Jury or Trial Subpoenas to Attorneys for Information Relating to the Representation of Clients.” In this regard, rule 3.8 of the Model Rules of Professional Conduct would provide an excellent model. See footnote 4.